Citation Nr: 0927597	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  05-21 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
actinic keratosis with excision of squamous cell carcinoma.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran retired from active duty in July 1970 with more 
than 29 years of service.  

This appeal arises from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Board of Veterans' Appeals (Board) remanded the Veteran's 
claims in November 2007 to obtain additional records.  When 
the claim was returned to the Board after further appellate 
review the claim for a higher initial rating for the 
arthritis of the left knee was denied.  The Veteran's claim 
for a higher initial rating for actinic keratosis with 
excision of squamous cell carcinoma was remanded for further 
development.  The claim has now been returned to the Board 
for appellate review.  

In reviewing the claims folder the Board previously observed 
there were two inferred claims.  One of them concerned post 
traumatic stress disorder, and the other for disability 
related to herbicide exposure (diabetes mellitus was 
diagnosed in 2007).   The claims are again referred to the RO 
for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's actinic keratosis with excision of squamous 
cell carcinoma affects approximately 65 percent of his total 
body and 15 percent of exposed surfaces.  


CONCLUSION OF LAW

The criteria for a initial 60 percent rating for actinic 
keratosis with excision of squamous cell carcinoma have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.188, 
Diagnostic Codes 7806, 7818 (2008).  






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

The RO granted service connection for actinic keratosis in a 
January 2005 rating decision.  The Veteran disagreed with the 
initial rating assigned.  In Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 491.  

The Veteran is being treated for his actinic keratosis with 
excision of squamous cell carcinoma at Kesseler Air Force 
Base.  His medical records from that facility and from the 
Air Force Institute of Pathology are of record.  He has been 
afforded two VA examinations to determine the severity of his 
service connected skin disorder.  No further notice or 
assistance to the Veteran with his claim is required of VA.  

Initial Rating for Actinic Keratosis with Excision of 
Squamous Cell Carcinoma

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Schedule for Rating Disabilities does not include a 
specific Diagnostic Code for rating actinic keratosis.  When 
an unlisted condition is encountered it is permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  Conjectural 
analogies are to be avoided, as are the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical and laboratory findings.  Nor 
are ratings assigned to organic diseases and injuries to be 
assigned by analogy to conditions of functional origin.  
38 C.F.R. § 4.20 (2008).  

Actinic keratosis causes lesions on the skin.  The most 
closely analogous disorder based on anatomical location and 
symptomatology is dermatitis or eczema.  Dermatitis and 
eczema are rated based on the criteria at 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).  

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the past 
12-month period 
0
 
Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the 


Squamous cell carcinoma, which is a type of malignant skin 
neoplasm is rated under 38 C.F.R. § 4.118, Diagnostic Code 
7818 (2008).  It provides as follows:  

Malignant skin neoplasms (other than malignant melanoma): 

Rate as disfigurement of the head, face, or neck (DC 7800), 
scars (DC's 7801, 7802, 7803, 7804, or 7805), or impairment 
of function. 
Note: If a skin malignancy requires therapy that is 
comparable to that used for systemic malignancies, i.e., 
systemic chemotherapy, X-ray therapy more extensive than to 
the skin, or surgery more extensive than wide local 
excision, a 100-percent evaluation will be assigned from the 
date of onset of treatment, and will continue, with a 
mandatory VA examination six months following the completion 
of such antineoplastic treatment, and any change in 
evaluation based upon that or any subsequent examination 
will be subject to the provisions of Sec. 3.105(e) of this 
chapter. If there has been no local recurrence or 
metastasis, evaluation will then be made on residuals. If 
treatment is confined to the skin, the provisions for a 100-
percent evaluation do not apply.


First, the Board has applied the criteria outlined in 
Diagnostic Code 7806.  The first criteria is what percentage 
of the entire body is affected by the Veteran's actinic 
keratosis.  Only the VA examination reports of November 2004 
and February 2006 comment on the percentage of the Veteran's 
body affected by his actinic keratosis.  The November 2004 VA 
examination report includes only a calculation as to what 
percentage of the "solar exposed areas of the body" is 
affected.  The only calculation of the percentage of the 
total body affected by actinic keratosis is the February 2006 
VA examination report that actinic keratosis affects 65 
percent of the total body.  

When more than 40 percent of the entire body is affected a 60 
percent rating is assigned.  In reaching this conclusion the 
Board noted that each of the criteria for a 60 percent rating 
was independent and that the conjunctions contained in the 
Diagnostic Code indicated, that it was 60 percent "or" 40 
percent of exposed areas "or" constant or near constant 
systemic therapy, etc.  The evidence supports the grant of an 
initial rating of 60 percent for actinic keratosis.  

Second, the Board considered whether the application of the 
provisions of Diagnostic Code 7818 for squamous cell 
carcinoma (a type of malignant skin neoplasm), would result 
in a higher rating than 60 percent.  When as in this case, 
treatment has been limited to the skin, and there is no 
evidence of treatment with chemotherapy, X-rays, or surgery 
or more than a local excision, the residuals of malignant 
skin neoplasms are rated under the criteria for scars.  The 
Board has carefully reviewed the Veteran's records of 
treatment and found only excisions of his lesions and topical 
treatment.  The pathology reports have noted his lesions were 
"completely excised."  As a result additional treatment 
such as that outlined in Diagnostic Code 7818 has not been 
necessary.  

Only the Diagnostic Code for scars which result in 
disfigurement of the head, face and neck, provides a higher 
rating than 60 percent.  An 80 percent rating requires either 
evidence of disfigurement of the head, face or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired set so 
features, ears, cheeks, or; with six or more characteristics 
of disfigurement for an 80 percent rating.  Nothing in the 
record demonstrates the Veteran's squamous cell carcinoma has 
caused such disfigurement.  

A 60 percent initial rating for actinic keratosis with 
excision of squamous cell carcinoma is warranted.  


ORDER

An initial 60 percent rating for actinic keratosis with 
excision of squamous cell carcinoma is granted, subject to 
regulations governing the award of monetary benefits.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


